IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL ASSOCIATION OF : CIVIL ACTION
SHEET METAL, AIR, RAIL & '
TRANSPORTATION WORKERS,
SHEET METAL WORKERS LOCAL
19

v. : NO. 18-2887

MULTI-TEMP MECHANICAL, INC.

QB_DE_K
AND NOW, this 20th day of March 2019, upon considering Defendant’s Motion to set
aside the Order of default (ECF Doc. No. 22), Plaintiff’ s Response (ECF Doc. No. 34),
Defendant’s Reply (ECF Doc. No. 35), and for reasons in the accompanying Memorandum, it is
ORDERED Defendant’s Motion to set aside (ECF Doc. No. 22) is DENIED and we amend our
February 19, 2019 Order (ECF Doc. No. 33) to allow Plaintiff’s counsel to distribute funds

presently held in its trust account under our February l9, 2019 Order (ECF Doc. No. 33).

